United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     September 19, 2006

                                                                 Charles R. Fulbruge III
                                No. 05-10270                             Clerk
                              Summary Calendar




PRINCE S.J. WEBBER,

                                           Plaintiff-Appellant,

versus

FEDERAL BUREAU OF PRISONS; DOES; GLEN FUTCH, MS Intern;
TRISTAN SOPHIA, MA Intern; STEVE RIOS, CC; ET AL.,

                                           Defendants-Appellees.



                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                          No. 6:03-CV-79-C
                        --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

      Prince Webber, a federal prisoner, appeals the dismissal of

his complaint raising claims under, inter alia, Bivens v. Six Un-

known Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388

(1971); the First and Fifth Amendments; the Privacy Act, 5 U.S.C.

§ 552a et seq.; the Americans with Disabilities Act (“ADA”); and


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.

                                       1
the Federal Tort Claims Act (“FTCA”). The district court dismissed

the complaint as frivolous and for failure to state a claim upon

which relief can be granted.

      Webber argues that the district court was precluded from dis-

missing by the law of the case doctrine because he originally filed

the complaint in the District Court for the District of Columbia,

where the case had already been screened.         He also asserts that the

dismissal denied his right to a jury trial.         Webber had no absolute

right to a jury trial, however, and the district court was permit-

ted to dismiss the complaint at any time it determined the action

was   frivolous    or   failed   to   state   a   claim.   See   28   U.S.C.

§§ 1915(e)(2)(b), 1915A.

      Webber states that the district court erroneously dismissed

his Privacy Act claims, because the limitations period should have

been tolled for the wilful or intentional misrepresentation of in-

formation and that all events occurring since July 16, 2000, are

actionable.     Webber’s argument fails, because the district court

applied the limitations period only to events occurring before

July 4, 2000.     Moreover, Webber fails to show error in the district

court’s conclusion that he did not show wilful or intentional ac-

tion by the defendants.      See 5 U.S.C. § 552a(g)(1)(4); Whitley v.

Hunt, 158 F.3d 882, 889 (5th Cir. 1998) (stating that a Privacy Act

claim requires proof that defendants acted wilfully or intention-

ally), abrogated on other grounds by Booth v. Churner, 532 U.S.
731, 735 (2001).

                                      2
     Webber’s claim concerning “psychological malpractice” is not

a constitutionally cognizable claim, and he fails to show the de-

fendants were deliberately indifferent to his need for treatment.

See Estelle v. Gamble, 429 U.S. 97, 106 (1976); Varnado v. Lynaugh,

920 F.2d 320, 321 (5th Cir. 1991).      With the benefit of our liberal

construction of his pleadings, Webber argues that the defendants

violated the ADA, but his assertion is conclusional and inade-

quately briefed.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993). His argument that the defendants discriminated against

him is also conclusional and unavailing.       See Kane Enters. v. Mac-

Gregor (USA), Inc., 322 F.3d 371, 374 (5th Cir. 2003); Woods v. Ed-

wards, 51 F.3d 577, 580 (5th Cir. 1995).      Although Webber also con-

tends that the defendants retaliated against him for filing admin-

istrative grievances, he has not alleged a chronology of events

from which retaliation may plausibly be inferred.         See Woods v.

Smith, 60 F.3d 1161, 1166 (5th Cir. 1995); see also Johnson v.

Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997) (holding that prisoner

must allege more than his mere subjective belief that defendant

retaliated against him).

     Webber next avers that the district court applied an incorrect

choice of law to his FTCA claim.       The court properly applied Texas

law, however, because the law of the state in which the negligent

act or omission occurred determines liability. See Tindall ex rel.

Tindall v. United States, 901 F.2d 53, 55 (5th Cir. 1990); see also

28 U.S.C. § 1346(b)(1). Webber also argues that the district court

                                   3
erred by ordering him to amend his complaint and by consolidating

his claims. The order served to focus and clarify Webber’s claims,

which is proper under the screening function of §§ 1915A and

1915(e)(2)(b).

     Finally, Webber urges that the district court failed to rule

on his motion for recusal and that the judge is biased.   The   deni-

al of the recusal motion was implicit in the entry of final judg-

ment dismissing the complaint.   See Norman v. Apache Corp., 19 F.3d
1017, 1021 (5th Cir. 1994).   Webber has not shown that a reasonable

person would harbor doubts about the judge’s impartiality.       See

Levitt v. Univ. of Tex., 847 F.2d 221, 226 (5th Cir. 1988);

28 U.S.C. § 455.

     AFFIRMED.




                                  4